Citation Nr: 0822749	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  05-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right eye injury.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.

The veteran appeared and testified at a Travel Board hearing 
at the Oakland RO in September 2006.  A transcript is of 
record.  

In a March 2007 Board decision, the veteran's claim was 
remanded for a VA examination.  The requested action was 
taken, and the claim is appropriately before the Board for 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran currently experiences blindness of the right 
eye with light perception and corrected distance vision in 
the left eye of 20/20.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
eye disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.75- 4.84, 4.84a, Diagnostic 
Codes 6067-6070 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Specifically, the veteran testified at how his lack of vision 
in his right eye impacts his work and his daily life, as well 
as his fear that he will also lose vision in his left eye.  

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the February 2005 
Statement of the Case, the veteran was provided with a copy 
of the relevant diagnostic code (Diagnostic Code 6070, 
located in 38 C.F.R. § 4.84a).  In fact, the veteran, in his 
notice of disagreement, cited the applicable diagnostic code.  
Further, the veteran has been represented by experienced 
counsel throughout this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, March 2006 notice was given after the appealed AOJ 
decision, dated in September 2003.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in March 2008, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In September 2006, the 
veteran appeared and testified at a Travel Board hearing at 
the Oakland RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
In fact, in a March 2007 communication to VA, the veteran 
indicated that he had no additional evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks a rating in excess of 30 percent for the 
residuals of his service-connected right eye injury.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The veteran has been assigned a rating under 38 C.F.R § 
4.84a, Diagnostic Code 6070 for his right eye.  Under 
Diagnostic Code 6070, a 30 percent rating is warranted for 
blindness in one eye, having only light perception, where 
visual acuity in the other eye is 20/40.  To receive a rating 
higher than 30 percent, the veteran's other eye must have 
visual impairment such that the best corrected vision in that 
eye is 20/50.  See Diagnostic Codes 6067-6070.  The best 
distant vision obtainable after correction by glasses will be 
the basis for rating visual acuity.  See 38 C.F.R. § 4.75.  

In an April 2003 VA treatment note, the veteran could count 
fingers at 3 feet away using his right eye.  The veteran had 
20/20 +2 vision in the left eye. 

In August 2003, the veteran underwent a VA eye examination.  
Without correction, the veteran was noted to have 2/120 
vision in the right eye and 20/20 vision in the left.  The 
examiner indicated that the veteran was legally blind in the 
right eye secondary to his trauma in 1982.  The veteran's 
left eye was noted to still be within the "normal zone" of 
vision acuity.  

In a July 2004 VA treatment note, the veteran indicated that 
he was experiencing photosensitivity in the right eye and 
that his right eye felt uncomfortable.  He reported feeling 
that his right eye was straining and painful-especially when 
exposed to bright light.  The veteran could count fingers at 
2 feet away with his right eye and had 20/25 -2 vision in his 
left eye.  

In June 2005, the veteran underwent another VA eye 
examination.  The veteran's best corrected vision in the 
right eye was noted to be a finger count at one foot away.  
The left eye, uncorrected, revealed vision of 20/20.  

At his September 2006 hearing, the veteran testified that he 
wears sunglasses for the light sensitivity in his right eye.  
The veteran reported experiencing double vision when reading, 
watching television or while looking at someone.  He further 
noted that although the finger counting tests from the VA 
examinations reflect that he could count fingers between one 
and two feet, he could not really see anything out of his 
right eye.  He also advised that his vision had worsened in 
his left eye and when working, he feared losing sight in his 
left eye when particles fly into it.  

Pursuant to the remand, the veteran underwent another VA eye 
examination in January 2008.  He was noted to be blind in the 
right eye and had increasing photophobia, asthenopia and 
headaches behind it.  The veteran's visual acuity in his 
right eye revealed 5/400 distance and 20/greater than 400 
near-results were the same regardless of whether it was 
corrected.  The veteran's left eye revealed uncorrected 
distance vision as 20/25 -1 and uncorrected near vision as 
20/20.  Upon correction of the left eye, the veteran had 
20/20 for distance and 20/20 for near vision.  

The veteran is currently evaluated under Diagnostic Code 
6070, for blindness in one eye with light perception, where 
visual acuity in the other nonservice connected eye is 20/40.  
In the present claim, there is no evidence that the veteran's 
vision is 20/50, or worse.  Rather, the April 2003 VA 
examination revealed 20/20 +2 vision in the left eye, the 
August 2003 VA examination revealed 20/20 vision of the left 
eye, and the January 2008 VA examination revealed 20/20 
corrected, distant vision acuity.  Thus, a rating in excess 
of 30 percent for residuals of a right eye injury is denied.  

The Board also finds that staged ratings, pursuant to Hart, 
are not appropriate given the evidence of record in the 
instant case.  

The veteran does not assert that he is totally unemployable 
because of his service-connected residuals of a right eye 
injury, nor has he identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his right eye disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to the 
residuals of his right eye injury, the Board finds that the 
30 percent evaluation currently assigned adequately reflects 
the clinically established impairment experienced by the 
veteran.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.





ORDER

A rating in excess of 30 percent for residuals of a right eye 
injury is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


